Exhibit 10.3

 

Arena Pharmaceuticals, Inc., 2013 Long-Term Incentive Plan

 

Stock Option Grant Agreement for Non-Employee Directors

 

 

THIS GRANT AGREEMENT (this “Agreement”), effective as of _________________ (the
“Grant Date”), is entered into by and between Arena Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and ____________ (the “Participant”).

 

1.  Grant of Options.  The Company hereby grants to the Participant a
non-qualified stock option (the “Option”) to purchase ________ shares of common
stock of the Company, par value $0.0001 per share (the “Shares”), at the
exercise price of $_____ per Share (the “Exercise Price”).  The Option is not
intended to qualify as an incentive stock option under Section 422 of the Code.

 

2.  Subject to the Plan.  This Agreement is subject to the provisions of the
Arena Pharmaceuticals, Inc., 2013 Long-Term Incentive Plan (the “Plan”), and,
unless the context requires otherwise, terms used herein shall have the same
meaning as in the Plan.  In the event of a conflict between the provisions of
the Plan and this Agreement, the Plan shall control.

 

3.  Term of Options. Unless the Option terminates earlier pursuant to the
provisions of this Agreement, the Option shall expire on the seventh anniversary
of the Grant Date.

 

4.  Vesting. Except as otherwise provided in this Agreement, provided the
Participant is then a Director, an Employee or a Consultant, the Option shall
become vested and exercisable on the following dates:

 

Vest DateVested Options

 

 

 

 

 

5.  Exercise of Option

 

(a)  Manner of Exercise. To the extent vested, the Option may be exercised, in
whole or in part, by delivering written notice to the Company in accordance with
paragraph (f) of Section 8 in such form as the Company may require from time to
time, or through such other means as permitted by the Company. Such notice shall
specify the number of Shares subject to the Option as to which the Option is
being exercised, and shall be accompanied by full payment of the Exercise Price
of such Shares in a manner permitted under the terms of Section 5.5 of the Plan,
except that payment with previously acquired Shares may only be made with the
consent of the Committee.  The Option may be exercised only in multiples of
whole Shares and no partial Shares shall be issued.

 

(b)  Issuance of Shares.  Upon exercise of the Option and payment of the
Exercise Price for the Shares as to which the Option is exercised, the Company
shall issue to the Participant the applicable number of Shares in the form of
fully paid and nonassessable Shares.

 

--------------------------------------------------------------------------------

 

 

(c)  Capitalization Adjustments. The number of Shares subject to the Option and
the exercise price per Share shall be equitably and appropriately adjusted as
provided in Section 12.2 of the Plan.

 

(d)  Withholding.  No Shares will be issued on exercise of the Option unless and
until the Participant pays to the Company, or makes satisfactory arrangement
with the Company for payment of, any federal, state or local taxes required by
law to be withheld in respect of the exercise of the Option.  The Participant
hereby agrees that the Company or an Affiliate, as applicable, may withhold from
the Participant’s wages or other remuneration the applicable taxes.  At the
discretion of the Company, the applicable taxes may be withheld in kind from the
Shares otherwise deliverable to the Participant on exercise of the Option, up to
the Participant’s minimum required withholding rate or such other rate that will
not trigger a negative accounting impact.  

 

6.  Termination of Option.

 

(a) Termination of Service Other Than Due to Death or Disability. Unless the
Option has earlier terminated, the Option shall terminate in its entirety,
regardless of whether the Option is vested, three (3) years after the date the
Participant ceases to be in the continuous service of the Company or an
Affiliate as any of a Director, an Employee or a Consultant for any reason other
than the Participant’s death or Disability. Except as provided below in Section
6(b) or (c), any portion of the Option that is not vested at the time the
Participant ceases to be in the continuous service of the Company or an
Affiliate as any of a Director, an Employee or a Consultant, shall immediately
terminate.

 

(b)  Death. Upon the Participant’s death, unless the Option has earlier
terminated and to the extent the Option is not fully vested, the Option shall
become fully vested and exercisable.  The Participant’s executor or personal
representative, the person to whom the Option shall have been transferred by
will or the laws of descent and distribution, or such other permitted
transferee, as the case may be, may exercise the Option in accordance with
paragraph (a) of Section 5, provided such exercise occurs within three (3) years
after the date of the Participant’s death or the end of the term of the Option
pursuant to Section 3, whichever is earlier.

 

(c)  Disability. In the event that the Participant ceases to be in the
continuous service of the Company or an Affiliate as any of a Director, an
Employee or a Consultant by reason of Disability, unless the Option has earlier
terminated, (i) the Option shall become fully vested and exercisable and (ii)
the Option may be exercised, in accordance with paragraph (a) of Section 5,
provided such exercise occurs within three (3) years after the date of
Disability or the end of the term of the Option pursuant to Section 3, whichever
is earlier.  For purposes of this Agreement, “Disability” shall mean the
Participant’s becoming disabled within the meaning of Section 22(e)(3) of the
Code, or as otherwise determined by the Committee in its discretion.  The
Committee may require such proof of Disability as the Committee in its sole and
absolute discretion deems appropriate and the Committee’s determination as to
whether the Participant has incurred a Disability shall be final and binding on
all parties concerned.

 

(d)  Extension of Exercise Period.  Notwithstanding any provisions of paragraphs
(a), (b) or (c) of this Section to the contrary, in the sole determination of
the Committee, if exercise of

2

 

--------------------------------------------------------------------------------

 

the Option following termination of employment or service during the time period
set forth in the applicable paragraph or sale during such period of the Shares
acquired on exercise would violate (i) the registration requirements under the
Securities Act, (ii) any of the provisions of the federal securities laws (or
any Company or, if applicable, Affiliate policy related thereto), or (iii) a
“lock-up” agreement undertaken in connection with an issuance of securities by
the Company, the time period to exercise the Option shall be extended until the
later of (a) the expiration of a total period of three (3) months (that need not
be consecutive) after the termination of the Participant’s employment by or
services to the Company (or an Affiliate) during which the exercise of the
Option or sale of the Shares acquired on exercise would not be in violation of
any of such registration requirement, the federal securities laws (or any
Company or, if applicable, Affiliate policy related thereto), or lock-up
agreement, and (b) the end of the time period set forth in the applicable
paragraph, but in either case, not beyond the term of the Option pursuant to
Section 3.

 

7.  Change in Control; Corporate Transaction.  

 

(a)  Effect of Change in Control on Option.  In the event of a Change in
Control, the Surviving Corporation or the Parent Corporation, if applicable, may
assume, continue or substitute for the Option on substantially the same terms
and conditions (which may include the right to acquire the same consideration
paid to the stockholders of the Company pursuant to the Change in Control).   In
the event of a Change in Control, to the extent the Surviving Corporation or the
Parent Corporation, if applicable, does not assume, continue or substitute for
the Option on substantially the same terms and conditions (which may include the
right to acquire the same consideration paid to the stockholders of the Company
pursuant to the Change in Control), the Option shall (i) become fully vested and
exercisable immediately prior to the Change in Control if the Participant is
then a Director, an Employee or a Consultant, and (ii) terminate on the date of
the Change in Control.  In the event of a Change in Control, to the extent the
Surviving Corporation or the Parent Corporation, if applicable, assumes,
continues or substitutes for the Option on substantially the same terms and
conditions (which may include the right to acquire the same consideration paid
to the stockholders of the Company pursuant to the Change in Control), if within
24 months following the date of the Change in Control the Participant ceases to
be in the continuous service of the Company or an Affiliate as any of a
Director, an Employee or a Consultant for any reason, the Option shall become
fully vested and exercisable, and may be exercised by the Participant at any
time until the first anniversary of the date the Participant ceases to be in the
continuous service of the Company or an Affiliate as any of a Director, an
Employee or a Consultant or the end of the term of the Option pursuant to
Section 3, whichever is earlier.  

 

For purposes of this Agreement, (i) if the Company is the Surviving Corporation
or the Parent Corporation, if applicable, it shall be deemed to have assumed the
Option unless it takes explicit action to the contrary, and (ii) “Change in
Control” shall have the same meaning set forth in Section 11.3 of the Plan,
except that it shall also include the occurrence of any other event that the
Board determines by an approved resolution constitutes a Change in Control.

 

Notwithstanding the foregoing, if on the date of the Change in Control the Fair
Market Value of one Share is less than the Exercise Price, then the Option shall
terminate as of the date of the Change in Control, except as otherwise
determined by the Committee.

 

3

 

--------------------------------------------------------------------------------

 

(b)  Effect of Corporate Transaction on Option.  In the event of a Corporate
Transaction that is not a Change in Control, any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume, continue or substitute for the Option on substantially the
same terms and conditions (which may include the right to acquire the same
consideration paid to the stockholders of the Company pursuant to the Corporate
Transaction).   In the event of a Corporate Transaction that is not a Change in
Control, then notwithstanding Section 11 of the Plan and paragraph (a) of this
Section, to the extent that the surviving corporation or acquiring corporation
(or its parent company) does not assume, continue or substitute for the Option
on substantially the same terms and conditions (which may include the right to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), then the Option shall (i) become fully vested and
exercisable immediately prior to the Corporate Transaction if the Participant is
then a Director, an Employee or a Consultant, and (ii) terminate on the date of
the Corporate Transaction.

 

For purposes of this Agreement, “Corporate Transaction” means (i) the
consummation of a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or (ii) the consummation of a
merger, consolidation or similar transaction following which the Company is the
surviving corporation but the Shares outstanding immediately preceding the
merger, consolidation or similar transaction are converted or exchanged by
virtue of the merger, consolidation or similar transaction into other property,
whether in the form of securities, cash or otherwise.  Notwithstanding the
foregoing, a “Corporate Transaction” shall not include a transaction that is
effected exclusively for the purpose of changing the domicile of the Company.

 

8.  Miscellaneous.  

 

(a)  No Rights of a Stockholder. The Participant shall not have any of the
rights of a stockholder with respect to the Shares subject to this Option until
such Shares have been issued upon the due exercise of the Option.

 

(b)  Nontransferability of Option.  Except to the extent and under such terms
and conditions as determined by the Committee or its authorized designee, the
Option shall be nontransferable otherwise than by will or the laws of descent
and distribution, and during the lifetime of the Participant, the Option may be
exercised only by the Participant or, during the period the Participant is under
a legal disability, by the Participant’s guardian or legal
representative.  Notwithstanding the foregoing, the Participant may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of the
Participant’s death, shall thereafter be entitled to exercise the Option.

 

(c)  Severability.  The provisions of this Agreement shall be deemed severable.
If any provision of this Agreement shall be held unlawful or otherwise invalid
or unenforceable in whole or in part by a court of competent jurisdiction or by
reason of a change in a law or regulation, such provision shall (i) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable (or, if applicable, to the extent necessary to comply
with the change in the law or regulation), and as so limited shall remain in
full force and effect, and (ii) not affect any other provision of this Agreement
or part thereof, each of which shall remain in full force and effect.

4

 

--------------------------------------------------------------------------------

 

 

(d)  Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Delaware, other than its conflict of
laws principles.

 

(e)  Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.

 

(f)  Notices.  All notices required or permitted under this Agreement shall be
in writing and shall be sufficiently made or given if hand delivered or mailed
by registered or certified mail, postage prepaid.  Notice by mail shall be
deemed delivered at the time and on the date on which the same is postmarked.

 

Notices to the Company should be addressed to:

 

Arena Pharmaceuticals, Inc.

6154 Nancy Ridge Drive

San Diego, California 92121

Attention:  Chief Financial Officer

 

With a copy to: General Counsel

 

Notices to the Participant should be addressed to the Participant at the
Participant’s address as it appears on the Company’s records.  The Company or
the Participant may by writing to the other party, designate a different address
for notices.  If the receiving party consents in advance, notice may be
transmitted and received via facsimile or via such other electronic transmission
mechanism as may be available to the parties.  Such notices shall be deemed
delivered when received.

 

(g)  Agreement Not a Contract.  This Agreement (and the grant of the Option) is
not a service or employment contract, and nothing in this Agreement shall be
deemed to create in any way whatsoever any obligation on Participant’s part to
continue as a Director, an Employee or a Consultant, or of the Company or an
Affiliate to continue Participant’s service as a Director, an Employee or a
Consultant. If an Employee, Participant’s employment shall remain at-will, if
applicable, and subject to termination by the Company or an Affiliate, as
applicable, at any time, with or without cause or notice.

 

(h)  Entire Agreement; Modification. Except as provided in the next sentence,
this Agreement and the Plan constitute the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan or in a written document signed by each of the
parties hereto, and may be rescinded only by a written agreement signed by both
parties. This Agreement and Plan may be modified or superseded by the specific
provisions, if any, of a written agreement, plan or other arrangement
(regardless of whether entered into or established before, concurrently or after
the date of this Agreement) of the Company (or an Affiliate) that is applicable
to the Participant, to the extent such an agreement, plan or other arrangement
provides a greater benefit to the Participant and otherwise does not cause the
payments hereunder to fail to comply with the provisions of Section 409A of the
Code.

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date. 

 

ARENA PHARMACEUTICALS, INC.

 

 

By:_____________________________________

 

 

________________________________________

Participant

 

 

 

 

 

6

 